      Case 3:20-cv-01545-X Document 12 Filed 03/08/21              Page 1 of 5 PageID 98



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 NAGENDHER PAKA AND                             §
 MAHIPAL YALLA,                                 §
                                                §
               Plaintiffs,                      §
                                                §
 v.                                             §    Civil Action No. 3:20-CV-01545-X
                                                §
 UNITED STATES CITIZENSHIP                      §
 AND IMMIGRATION SERVICES                       §
 AND KENNETH T. CUCCINELLI,                     §
                                                §
                Defendants.                     §

                      MEMORANDUM OPINION AND ORDER

        The plaintiffs, both citizens of India, allege that United States Citizenship and

Immigration Services unlawfully withheld or unreasonably delayed adjudication of

their EB-5 Visa applications and ask the Court to intervene under 5 U.S.C. § 706(1). 1

Citizenship and Immigration Services moved to dismiss for lack of subject matter

jurisdiction and failure to state a claim. [Doc. No. 7]. The Court hereby GRANTS

the motion and DISMISSES WITHOUT PREJUDICE the plaintiffs’ claims.

                                         I.      Facts

        Congress offers EB-5 Visas to foreign entrepreneurs who seek to live in the

United States. To obtain EB-5 visas, these entrepreneurs must first file petitions

with Citizenship and Immigration Services, which adjudicates each petition and

determines whether an applicant qualifies for EB-5 immigrant status. Plaintiffs


       1 See 5 U.S.C. § 706(1) (requiring courts to compel agency action which has been unlawfully

withheld or unreasonably delayed).
   Case 3:20-cv-01545-X Document 12 Filed 03/08/21                 Page 2 of 5 PageID 99



Nagendher Paka and Mahipal Yalla filed their petitions in November 2019, and

neither petition has yet been adjudicated. The plaintiffs argue that, pursuant to 8

U.S.C 1571(b), Citizenship and Immigration Services must adjudicate EB-5 petitions

within 180 days, and that processing times in excess of 180 days are per se

unreasonable. They therefore ask the Court to compel Citizenship and Immigration

Services to adjudicate their applications under the Administrative Procedure Act 2 or,

alternatively, the Mandamus Act. 3

                                        II.    Analysis

      The present case is almost identical to Chuttani v. United States Citizenship

and Immigration Services, 4 which this Court decided just a couple of months ago.

The Court’s position has not changed. So, the Court will review the reasoning set

forth in Chuttani in hopes of dispelling any lingering confusion.

                              A.    Administrative Procedure Act

      The Administrative Procedure Act grants the Court subject matter jurisdiction

over agency action “unlawfully withheld or unreasonably delayed” which causes a

person to suffer legal wrong. 5 Section 702 gives the court jurisdiction over the

plaintiffs’ Administrative Procedure Act claim only if Citizenship and Immigration

Services unreasonably delayed adjudication of the plaintiffs’ petitions, so the Court




      2   5 U.S.C. § 706(1).
      3   28 U.S.C. § 1361.
      4   No. 3:19-CV-02955-X, 2020 WL 7225995 (N.D. Tex. Dec. 8, 2020) (unreported).
      5   5 U.S.C. § 702, 706(1).


                                                2
   Case 3:20-cv-01545-X Document 12 Filed 03/08/21                       Page 3 of 5 PageID 100



must determine as a preliminary matter whether the government unreasonably

delayed adjudication. 6

        The plaintiffs’ allegations rely heavily on an atextual interpretation of 8 U.S.C.

§ 1571(b): “It is the sense of Congress that the processing of an immigration benefit

application should be completed not later than 180 days after the initial filing of the

application . . . .” They argue that this statute imposes a nondiscretionary duty on

Citizenship and Immigration Services to adjudicate their petitions within 180 days. 7

The Court already stated in Chuttani that this reading of section 1571 is plainly

wrong. 8 As the Fifth Circuit has explained, “the sense of Congress” does not a

mandate make. 9 The Court once more refuses to change a Congressional aspiration

into a strict deadline. 10

        This begs the question: when does a visa adjudication delay become

unreasonable such that the Court has jurisdiction under the Administrative

Procedure Act? 11 Citizenship and Immigration Services urges the Court to defer to

its own average estimated processing times. Congress delegated to Citizenship and

Immigration Services the task of deciding what constitutes an unreasonable delay, 12


        6 See United States v. Ruiz, 536 U.S. 622, 628 (2002) (“[A] federal court always has jurisdiction

to determine its own jurisdiction.”).
        7   Doc. No. 1 at 19.
        8   Chuttani, 2020 WL 7225995 at *3.
        9   See id. (quoting Bian v. Clinton, 605 F.3d 249, 255 (5th Cir. 2010) (vacated on other grounds)).
        10   See id. at *3.
        11   5 U.S.C. § 702.
        12   See Bian, 605 F.3d at 254–55.


                                                      3
   Case 3:20-cv-01545-X Document 12 Filed 03/08/21                     Page 4 of 5 PageID 101



and the Court agrees that its current and historical estimated processing times are a

helpful indicator of how long an applicant for EB-5 immigration status should

reasonably expect to wait. 13 As relevant here, Citizenship and Immigration Services

currently estimates a processing time ranging between 28.5 and 44 months for EB-5

petitions. 14 The Court sees no reason to find an unreasonable delay before the

plaintiffs’ wait time exceedes the upper limit of Citizenship and Immigration

Services’ current average processing times. 15

       In short, the plaintiffs did not show that Citizenship and Immigration Services

unreasonably delayed adjudication of their petitions. Therefore, the Court lacks

subject matter jurisdiction over the plaintiffs’ claims according to the plain text of

section 702. 16 For this reason, the Court need not grapple with the deeper merits of

the defendant’s 12(b)(6) motion. 17

                                         B.      Mandamus

       Mandamus relief is a “potent weapon,” appropriate only where a party has no

other means of obtaining adequate relief and his right to relief is indisputable. 18

Plaintiffs did not exhaust alternative means of redress because they may still bring




       13   See Chuttani, 2020 WL 7225995 at *4.
         14 Processing Times, U.S. CITIZENSHIP AND IMMIGRATION SERVS.. (Feb. 19, 2021, 10:38 AM),

https://egov.uscis.gov/processing-times/.
       15   Chuttani, 2020 WL 7225995 at *4.
       16   See id. at *5.
       17   FED. R. CIV. P. 12(b)(6).
       18   Cheney v. U.S. Dist. Ct. for Dist. of Columbia, 542 U.S. 367, 380–81 (2004).


                                                    4
   Case 3:20-cv-01545-X Document 12 Filed 03/08/21                   Page 5 of 5 PageID 102



an action under the Administrative Procedure Act if the delay in adjudication later

exceeds what is reasonable. 19 Therefore, the Court declines to issue the writ.

                                       III.    Conclusion

       From where the Court sits, this case is “déjà vu all over again.” 20 The plaintiffs

(just like those in Chuttani) fail to show that the government unreasonably delayed

agency action for purposes of the Administrative Procedure Act. The Court therefore

lacks subject matter jurisdiction and DISMISSES WITHOUT PREJUDICE the

plaintiffs’ complaint.

       IT IS SO ORDERED this 8th day of March, 2021.




                                                       BRANTLEY STARR
                                                       UNITED STATES DISTRICT JUDGE




       19   See Chuttani, 2020 WL 7225995 at *5.
         20 A witticism attributed to Yogi Berra. See Robert Knapel, Yogi Berra: ‘It’s Deja Vu All Over

Again’      and     His    25    Greatest    Quotes,    BLEACHER       REPORT     (Apr.     7,   2011),
https://bleacherreport.com/articles/657044-yogi-berra-its-deja-vu-all-over-again-and-his-25-greatest-
quotes.


                                                   5
